Dismissed and Memorandum Opinion filed October 30, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00937-CR

                            RAYMOND FIELD, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 351st District Court
                                Harris County, Texas
                           Trial Court Cause No. 1310214


                    MEMORANDUM OPINION
       Appellant entered a guilty plea to arson. In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on July 11, 2012, to
confinement for three years in the Institutional Division of the Texas Department of
Criminal Justice. No motion for new trial was filed. On July 24, 2012, appellant filed a
pro se notice of appeal.

       The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the
record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

       On September 6, 2012, a written request to withdraw the notice of appeal,
personally signed by appellant, was filed with this court. See Tex. R. App. P. 42.2. This
court granted the request, and on September 18, 2012, this court issued a memorandum
opinion dismissing the appeal. See Field v. State, No. 14-12-00712-CR (Tex. App.—
Houston [14th Dist.] Sept. 18, 2012, no pet.) (not designated for publication).

       On October 1, 2012, appellant filed a pro se notice of appeal in the trial court in an
attempt to appeal the same judgment of conviction. The new appeal was assigned to this
court. In his notice of appeal, appellant states that the trial court granted permission to
appeal. The judgment recites, however, that no permission to appeal was granted. In
addition, the trial court certified that appellant has no right to appeal. See Tex. R. App. P.
25.2(a)(2).

       The notice of appeal filed October 1, 2012, is untimely to appeal from the July 11,
2012, judgment and sentence. See Tex. R. App. P. 26.2(a)(1). A notice of appeal which
complies with the requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is
not timely perfected, a court of appeals does not obtain jurisdiction to address the merits
of the appeal, and under those circumstances it can take no action other than to dismiss
the appeal. Id.

       Accordingly, we order the appeal dismissed.


                                   PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).



                                              2